Orders affirmed, with ten dohars costs and disbursements. Memorandum: The only question here is whether the Statute of Limita^ tions has run against the cause of action aheged in the complaint, and considering the type of action aheged, and judging from the papers before us, we cannot conclusively say that the Statute of Limitations has run. We are not cahed upon to determine whether a cause of action in fact exists. Our decision here will not in any way preclude a motion for summary judgment. Ah concur. (The orders deny defendant’s motion to dismiss the complaint in an action to recover moneys agreed to be paid for the assignment of a lease.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.